DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following minor informalities: 
the patent number of the parent application needs to be inserted in the first paragraph.  
Appropriate correction is required.

Claims
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman 9,278,484. As to claims 1 and 12, Guzman discloses a composite structure of first and second sections joined by a splice joint, each section being formed from uncured layers of plies of composite material (Abstract), each ply being formed from fibers and a volume of uncured matrix material and having a gap edge 242. Guzman’s structure and method comprises a first ply 240 of the first section on a convex surface of a tool 256, placing a first ply 240 of the second section on the surface of the tool 256, a gap edge of the first ply of the second section being spaced by a first contraction distance from and generally parallel to a gap edge of the first ply of the first section (the gap 242 shown in Fig. 38, for example), the first plies forming a first layer. Guzman’s structure and method also comprises placing a second ply of the first section on the first ply of the first section in view of his disclosure to stacking the plies (col. 14, lines 29-33), placing a second ply of the second section on the first ply of the second section in view of his disclosure to stacking the plies, and consolidating the layers and curing/forming the composite, which causes contraction of the layers toward the tool, the first and second contraction distances being selected so that adjacent gap edges of the plies of each layer are in close proximity or in contact after moving toward each other during the contraction (col. 13, lines 55-61 and col. 14, lines 21-24). Guzman also discloses staggering the gaps of the stacked plies (col. 12, lines 50-60). Therefore, it would have been obvious to one of ordinary skill in the art to place the gaps or joints in the individual plies of the stacked of plies in Guzman’s convex product in a staggered manner in order to form a strong laminate. As to the term “selected” in regards to contraction distances, this term does not add any patentably distinguishing feature to the claimed product. Guzman also specifically discloses placing plies with a gap there-between so as to allow for the plies to move closer together during subsequent forming steps; see col. 13, lines 55-61. With respect to the limitation “the second contraction distance being larger than the first contraction distance”, Guzman discloses this feature at col. 13, lines 34-40.
As to claims 2-4 and 13-16, duplication of steps and parts is within the purview of one of ordinary skill in the art, and therefore, it would have been obvious to one of ordinary skill in the art to add additional layers and splice joints in the product of Guzman depending on end use structural requirements.
As to claims 5 and 6, it would have been obvious to one of ordinary skill in the art to use molding tools of any shape in the process of Guzman depending on end use shape and structural requirements.
As to claims 7, 8, 17 and 18, Guzman discloses the use of unidirectional fibers and stacked plies that are oriented at an angle to each other; see col. 6, lines 46-55.
As to claims 9 and 19, it would have been obvious to one of ordinary skill in the art to orient the fibers in the plies in the same direction in the Guzman product depending on the end use structural requirements.
As to claims 10 and 20, Fig. 38 of Guzman shows a single ply and the gaps 242 therein. If multiple plies are of this structure, say 8 to 12 plies are stacked on top of each other with the disclosed fiber orientations set forth in col. 6, lines 46-55, some of the multiple plies will have gap edges that are parallel gap edges in other plies.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman 9,278,484 as applied to claims 1-10, 12-14 and 16-20 above, and further in view of Humfeld 9,731,453. Guzman discloses the invention substantially as claimed; see the above rejection. However, Guzman does not disclose a joint with an arrangement of gaps in a V-shaped pattern through the thickness of the structure. Humfeld discloses a joint structure in a composite material wherein there are gaps between the ends of the plies 222 arranged in a V-shaped pattern through the thickness of the structure to avoid stress concentrations; see Figs 19-22. It would have been obvious to one of ordinary skill in the art to use a joint arrangement shown in Figs. 21 and 22 of Humfeld in the product of Guzman to avoid stress concentrations in the joint area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783